Exhibit 10.9

Summary of Non-Employee Director and Named Executive Officer Compensation
Arrangements

Director Compensation

The following table sets forth current rates of cash compensation for
non-employee directors:

 

Annual Retainer:

  

Chairman

   $ 67,500

Non-employee directors other than Chairman

   $ 21,600

Committee Chair Annual Retainer:

  

Audit Committee

   $ 10,800

Compensation Committee

   $ 5,400

Nominating and Governance Committee

   $ 5,400

Board Meeting Attendance Fees

   $ 1,500

Committee Meeting Attendance Fees

   $ 1,500

Effective June 1, 2010, the rates of cash compensation for non-employee
directors will be as follows:

 

Annual Retainer:

  

Chairman

   $ 75,000

Non-employee directors other than Chairman

   $ 24,000

Committee Chair Annual Retainer:

  

Audit Committee

   $ 12,000

Compensation Committee

   $ 6,000

Nominating and Governance Committee

   $ 6,000

Board Meeting Attendance Fees

   $ 1,500

Committee Meeting Attendance Fees

   $ 1,500

In addition to cash compensation, under the terms of our Stock Appreciation
Rights and Restricted Stock Plan, non-employee directors receive an annual award
of restricted shares of Cascade totaling $60,000 in value following each annual
meeting of shareholders. Restricted shares awarded after June 1, 2010, vest and
become free of all restrictions upon the completion of one year of service as a
director after the date of the award. For awards of restricted shares in prior
years, twenty-five percent of the restricted shares vest after one year and an
additional 25% vest following each year of director service thereafter.

Non-employee directors are also reimbursed for travel and other expenses
attendant to membership on the Board of Directors.

 

1



--------------------------------------------------------------------------------

Executive Compensation

Base Salary. All of our named executive officers are at-will employees whose
compensation and employment status may be changed at any time by the Board of
Directors. Base salary increases are determined annually by the Board of
Directors. The following table sets forth the annual base salaries of our named
executive officers and their titles as of the date of filing of our Form 10-K
for the fiscal year ended January 31, 2010:

 

Named Executive Officer

   Base Salary

Robert C. Warren, Jr., President and Chief Executive Officer

   $ 486,000

Richard S. Anderson, Senior Vice President and Chief Operating Officer

     270,000

Joseph G. Pointer, Chief Financial Officer

     203,000

Susan Chazin-Wright, Vice President-Human Resources

     185,000

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

     167,000

Effective May 1, 2010, the annual base salaries of our named executive officers
will be as follows, restoring a previous reduction of 10 percent effective as of
February 1, 2009, that was taken in response to the global economic downturn.

 

Named Executive Officer

   Base Salary

Robert C. Warren, Jr., President and Chief Executive Officer

   $ 540,000

Richard S. Anderson, Senior Vice President and Chief Operating Officer

     300,000

Joseph G. Pointer, Chief Financial Officer

     225,000

Susan Chazin-Wright, Vice President-Human Resources

     205,000

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

     186,000

Annual Cash Incentive.

On March 30, 2010, the Compensation Committee recommended to our Board of
Directors an executive cash incentive plan for the fiscal year ending
January 31, 2011 (“Fiscal 2011”), in which our named executive officers
participate. The plan provides guidelines that require Cascade to achieve
earnings before interest and taxes (“EBIT”) of at least 4.5% of net sales in
Fiscal 2011 in order for participants to receive any cash incentive payments
under the plan. Once the minimum target for EBIT has been met, participants will
receive a specified percentage (depending on position) of their salary as a cash
incentive payment. If EBIT equals or exceeds 8.2% of net sales in Fiscal 2011,
participants will receive an increased percentage of their salary as a cash
incentive payment. If EBIT for Fiscal 2011 reaches 9.5% of net sales,
participants will receive a further increased percentage of their salary as a
cash incentive payment. Cash incentive payments for each participant are limited
to a maximum award amount. Our Board of Directors has the discretion to adjust
the terms upon which cash incentive payments are made if economic or business
conditions warrant and for considerations of individual performance.

Long-term Incentive. The third component of executive compensation for our
executive officers is long-term incentive awards. Long-term incentive awards
granted in fiscal 2010 consisted of awards of stock appreciation rights and
restricted stock under our Stock Appreciation Rights and Restricted Stock Plan.
The stock appreciation rights were granted with an exercise price equal to the
fair market value of our common stock on the date of the award, have a term of
10 years and become exercisable ratably over four years. Restricted stock was
granted with a three year vesting period.

The number of stock appreciation rights and shares of restricted stock awarded
to named executive officers in fiscal 2010 are shown in the following table:

 

Named Executive Officer

   Stock
Appreciation
Rights
Awarded in 
Fiscal 2010    Shares of
Restricted
Stock
Awarded in
Fiscal 2010

Robert C. Warren, Jr., President and Chief Executive Officer

   —      11,000

Richard S. Anderson, Senior Vice President and Chief Financial Officer

   —      5,000

Joseph G. Pointer, Vice President-Finance

   4,911    —  

Susan Chazin-Wright, Vice President-Human Resources

   4,911   

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

   4,911    —  

Benefit Plans and Other Arrangements. Executive officers are also eligible to
participate in our broad-based benefit programs generally available to all
salaried employees, including health, disability, life insurance and defined
contribution retirement plan. The executives also receive certain perquisites
offered by us including the use of company automobiles and tax reimbursements
related thereto.

        Messrs. Warren and R.S. Anderson are each a party to a Severance
Agreement with Cascade, which are Exhibits 10.2 and 10.1, respectively, to our
Form 10-K for fiscal 2010.

 

2